Name: 2012/578/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/206 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2010 (2012/578/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2010, together with the Centres replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (3), and in particular Article 15 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0134/2012), 1. Grants the Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centres budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 156. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 376, 27.12.2006, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Monitoring Centre for Drugs and Drug Addiction 2006 2007 2008 2009 Performance The budgetary principles of annuality and specification were not strictly observed: high number of transfers of appropriations between budget lines and in many cases the supporting documentation was insufficiently detailed n.a. Calls on the Centre to set SMART objectives and RACER indicators, as well as to make a Gannt diagram   promoting a result-oriented approach Calls on the Centre to make a Gannt diagram part of the programming for each of its operational activities Budgetary and financial management The rules for procurement were not strictly implemented The Centre is in disagreement with Norway concerning the calculation of Norways financial contribution for its participation in the Centres work. The Centre should seek to resolve this disagreement as soon as possible as it has an impact on the budget and on the Centres financial statements (the Centre estimation is EUR 80 000 higher than that of Norwegian authorities) n.a.  Calls on the Centre to put in place appropriate instructions and procedures for analysis of potential carry-overs, improve the programming and monitoring of activities with a view to reducing carry-overs  Court of Auditors reported EUR 339 000 carry-forwards in 2009 appropriation for Title II Administrative expenditure (26 %) Human resources n.a. n.a. n.a. Calls on the Centre to ensure consistent implementation of the approved staff appraisal procedure Internal audit n.a. n.a. Calls on the Centre to fulfil 26 out of 41 recommendations made by the Internal Audit Service in 2006: i.e. quality control of the new location, precautions against damage from flooding, a business continuity plan and investment in equipment; the implementation of the internal control standards (staff promotions, staff appraisal, risk management)  Calls on the Centre to inform the discharge authority of the progress made on risk management and annual risk analysis  Urges the Centre to implement without delay nine very important recommendations and inform the discharge authority of the progress made